UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7327


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SAVINO BRAXTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:09-cr-00478-JKB-1)


Submitted: December 23, 2019                                      Decided: January 10, 2020


Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Savino Braxton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Savino Braxton appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) (2012) motion for relief under Section 401 of the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194. Because Braxton was sentenced before the enactment

of the First Step Act, we conclude that he was not eligible for a sentence reduction. See

First Step Act § 401(c), 132 Stat. at 5221. Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2